                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF ILLINOIS

 KYRON MURDOCK,                            )
                                           )
                 Plaintiff,                )
                                           )
 vs.                                       )         Case No. 3:17-cv-0615-GCS
                                           )
 WEXFORD HEALTH SOURCES,                   )
 INC.,                                     )
 JOHN BALDWIN,                             )
 LOUIS SHICKER,                            )
 JACQUELINE LASHBROOK,                     )
 JOHN TROST,                               )
 DUANE HILL,                               )
 and GAIL WALLS,                           )
                                           )
                                           )
                 Defendants.               )

                              MEMORANDUM and ORDER

SISON, Magistrate Judge:

                          INTRODUCTION AND BACKGROUND

       Before the Court is Plaintiff Kyron Murdock’s motion for preliminary injunction

directed at Defendant Wexford Health Sources, Inc. (Doc. 93, 96). Murdock requests that

Defendant Wexford Health Sources, Inc. (“Wexford”) approve him for an outpatient visit

to an orthopedist who specializes in hip injuries to diagnose and to treat his severe hip

and knee pain. Wexford opposes the motion (Doc. 95). The Court held a hearing on the

motion on February 6, 2020, heard testimony from Murdock and took the matter under

advisement (Doc. 122). For the reasons delineated below, the Court DENIES the motion.

       In June 2017, Murdock, an inmate in the custody of the Illinois Department of

Corrections, filed suit against several individuals who worked, in some capacity, at


                                       Page 1 of 9
Menard Correctional Center (“Menard”) alleging violations of his constitutional rights

pursuant to 42 U.S.C. § 1983.1 Murdock alleges that the Defendants were deliberately

indifferent to his serious medical needs relating to the inadequacy of medical treatment

for his severe hip and knee pain that he began experiencing in mid-to-late 2016.

       After threshold review, the Court allowed Murdock to proceed on four counts: (1)

that Defendants Lashbrook and Baldwin violated Murdock’s Eighth Amendment rights

by subjecting him to unconditional conditions of confinement; (2) that Defendants

Wexford, Trost, Shicker, Walls, Baldwin, and Lashbrook violated Murdock’s Eighth

Amendment rights by acting with deliberate indifference to his serious medical condition

by causing or contributing to his delayed receipt of physical therapy as prescribed by an

outside specialist; (3) that Defendants Trost and Hill violated Murdock’s Eighth

Amendment rights by failing to ensure he was able to perform daily therapeutic exercises

as prescribed by the outside specialist; and (4) that Defendant Hill violated Murdock’s

Eighth Amendment rights by persisting in a course of treatment known to be ineffective

in violation of his Eighth Amendment rights. (Doc. 6, p. 11-16).

       Also, the Court construed Murdock’s request for injunctive relief in his complaint

as one for injunctive relief at the close of the case. The Court noted that Lashbrook, as

Warden of Menard, could carry out any injunctive relief that is ultimately ordered in her

official capacity. Id. at p. 20.2


1       The record reflects that Murdock was transferred to Lawrence Correctional Center (“Lawrence”)
in April 2019.

2      Because Murdock is currently housed at Lawrence, the proper defendant for any injunctive relief
is Deanna Brookhart, in her official capacity as the Acting Warden of Lawrence. See, e.g., Gonzalez v.


                                             Page 2 of 9
                                                 FACTS

        During the February 6, 2020 hearing, Murdock testified that he has constant severe

hip and knee pain which limits his daily activities and that Wexford is not providing him

proper medical care despite his repeated requests. On a scale of 1 to 10 (with 10 being the

highest level of pain), his hip and knee pain ranges from an 8 to 10 daily. On the day of

the hearing, Murdock stated that his hip pain was at an 8 and that his knee pain was at a

7. He testified that he complained to staff and medical personal about his injuries before

he filed the lawsuit, and that he has been through many sick calls, seen different nurses

and doctors, to no avail.

        In late 2016, Murdock was sent to see Dr. Caro, a licensed physical therapist, for

his hip pain. Dr. Caro prescribed Murdock physical therapy (“PT”), showed Murdock

exercises to perform and provided Murdock with an exercise sheet. Murdock testified

that while he was housed at Menard he saw Defendant Duane Hill, a physical therapist,

and that the PT did not help either his hip or knee pain.

        Next, Murdock testified that he was sent to see Dr. Morgan, an outside general

orthopedist, who ordered an MRI and discussed the results of the MRI with him in

August 2017. Dr. Morgan assessed Murdock as having a labral tear of the right hip joint.

Dr. Morgan discussed the possibility of hip replacement surgery but advised against it




Feinerman, 663 F.3d 311, 315 (7th Cir. 2011)(noting that warden of state prison is appropriate defendant in
action seeking injunctive relief because the warden is responsible for ensuring that any injunctive relief
ordered by the court is carried out). Thus, pursuant to Federal Rule of Civil Procedure 25(d), the Court
substitutes Brookhart, in her official capacity as the Acting Warden of Lawrence, for Lashbrook, in her
official capacity only, on Murdock’s request for injunctive relief, if any is ultimately ordered. Lashbrook
remains a named Defendant in her individual capacity on the claims against her in Counts 1 and 2.


                                                Page 3 of 9
because of Murdock’s younger age (32). Dr. Morgan told Murdock to follow up as

needed. Murdock testified that he has repeatedly asked medical staff and personnel to

see Dr. Morgan for a follow up or to see another specialist. Wexford, however, refuses to

send him for a follow up visit.

                                     LEGAL STANDARDS

       Injunctions are extraordinary equitable remedies that are to be granted in civil

cases only when specific criteria are clearly met by the movant. See Mazurek v. Armstrong,

520 U.S. 968, 972 (1997). The plaintiff must show four elements for an injunction: (1)

plaintiff is likely to succeed on the merits; (2) without an injunction irreparable harm

against the plaintiff is likely; (3) the harm likely to be suffered by the plaintiff would be

greater than the harm the injunction would inflict on defendants; and (4) the injunction

is in the public interest. Id. The greater the likelihood that the plaintiff will succeed on the

merits of the case, the less significant the likely harm against the plaintiff must be in

relation to the harm the defendant will likely suffer due to an injunction. Id. Courts may

issue preliminary injunctions only on notice to the adverse party. See FED. R. CIV. PROC.

65(a)(1).

       In the context of prisoner litigation, there are further restrictions on the remedial

power of the courts. The scope of a court’s authority to enter an injunction against a

correctional facility is circumscribed by the Prisoner Litigation Reform Act (“PLRA”). See

Westefer v. Neal, 682 F.3d 679, 683 (7th Cir. 2012). Under the PLRA, preliminary injunctive

relief “must be narrowly drawn, extend no further than necessary to correct the harm the

court finds requires preliminary relief, and be the least intrusive means necessary to


                                           Page 4 of 9
correct that harm.” 18 U.S.C. §3626(a)(2). See also Westefer, 682 F.3d at 683 (noting that

the PLRA “enforces a point repeatedly made by the Supreme Court in cases challenging

prison conditions: prison officials have broad administrative and discretionary authority

over the institutions they manage”) (internal quotation marks and citation omitted).

       The Seventh Circuit has described injunctions like the one sought here, where an

injunction would require an affirmative act by a defendant, as a mandatory preliminary

injunction. See Graham v. Med. Mut. of Ohio, 130 F.3d 293, 295 (7th Cir. 1997). Mandatory

injunctions are “cautiously viewed and sparingly issued,” because they require the court

to command a defendant to take a particular action. Id. (citing Jordan v. Wolke, 593 F.2d

772, 774 (7th Cir. 1978)). See also W.A. Mack, Inc. v. Gen. Motors Corp., 260 F.2d 886, 890

(7th Cir. 1958)(stating that “[a] preliminary injunction does not issue which gives to a

plaintiff the actual advantage which would be obtained in a final decree.”).

       As to the first hurdle, the Court must determine whether “plaintiff has any

likelihood of success – in other words, a greater than negligible chance of winning.” Am

General Corp. v. DaimlerChrysler Corp., 311 F.3d 796, 804 (7th Cir. 2002). Further, “[t]he

absence of an adequate remedy at law is a precondition to any form of equitable relief.”

Roland Mach. Co. v. Dresser Indus., Inc., 749 F.2d 380, 386 (7th Cir. 1984). The requirement

of irreparable harm eliminates those cases where, although the ultimate relief sought is

equitable, the plaintiff can wait to the end of trial to get that relief. Id. Only if the plaintiff

will suffer irreparable harm in the interim – that is, before a final judgment -can he obtain

a preliminary injunction. Id. Plaintiff must demonstrate more than a “mere possibility of

harm.” Whitaker by Whitaker v. Kenosha Unified School Dist. No. 1 Bd. of Education, 858 F.3d


                                            Page 5 of 9
1034, 1045 (7th Cir. 2017)(citing Michigan v. U.S. Army Corps of Eng’rs, 667 F.3d 765, 787

(7th Cir. 2011). The harm need not “actually occur before injunctive relief is warranted,”

nor must it be “certain to occur before” the Court reaches a decision on the merits. Id.

“Rather, harm is considered irreparable if it ‘cannot be prevented or fully rectified by the

final judgment after trial.’” Id. (citing references omitted).

                                            ANALYSIS

       Here, the undersigned finds that a preliminary injunction is not warranted.

Specifically, the Court finds that Murdock failed to demonstrate that he will suffer

irreparable harm absent injunctive relief. Murdock seeks treatment from an outside

specialist, either an orthopedist hip specialist or a return visit to orthopedist Dr. Morgan,

for his hip and knee ailments. Murdock contends that without this outside medical

examination, he will continue to suffer irreparable harm due to the continued pain that

he suffers in his hip and knee and that his condition may further deteriorate.

       The undersigned notes that Murdock’s symptoms have persisted for over three

years (close to four), and he has not presented evidence that his symptoms have escalated

or that his health has deteriorated. For example, Murdock applied for a job in the kitchen

which requires a lot of standing. He also applied for a job as a porter, which Murdock

described as a job that requires a fair amount of walking. Moreover, Murdock testified

that he is still able to attend yard and gym, lift weights with his upper body, that he can

shoot the basketball (though he is not able to play a full game of basketball), and that he

is able to walk without the assistance of a cane, walker or crutch. Murdock further stated

that he can go to dietary, the law library, the commissary and that he is able to shower.


                                          Page 6 of 9
Murdock also indicated that although he could not do PT while he was in Menard, he

could now do PT and stretch in his cell at Lawrence. While Murdock testified that he

experiences daily pain in his hip and knee that ranges from 8 to 10 (on a scale of 1 to 10

with 10 being the highest pain level), the Court did not observe Murdock wincing in pain

as one would expect with reported pain in that range level. It is evident that Murdock’s

pain has not affected his ability to undertake basic, daily activities.3

        The Court additionally notes that discovery in this case is closed. The dispositive

motions in this case have been filed and will be ripe on March 19, 2020.4 A trial date will

be set soon after the Court renders a decision on the summary judgment motions, if

necessary. Thus, the duration to the conclusion of this case is relatively short and

Murdock has not shown that this period of time will cause irreparable harm.

        Further, the relief sought, an examination by an outside hip orthopedist, is the type

of relief Murdock could seek at the conclusion of his case. Such injunctive relief is not

warranted when the order would give “to a plaintiff the actual advantage which would

be obtained in the final decree.” W.A. Mack, Inc., 260 F.2d at 890. Moreover, inmates do




3        Murdock relies on Akers v. Wexford Health Sources, Inc., 14-cv-0997-JPG-DGW, for the proposition
that the harm of daily pain is enough to establish irreparable harm. The Court, however, finds that the facts
of Akers are readily distinguishable from the facts of this case. In Akers, for example, Plaintiff suffered from
“an inguinal hernia that has increased in size and is causing him constant, intense pain that affects all facets
of his daily activity. In particular, Plaintiff has difficulty sleeping, digesting food and walking. Plaintiff
must also hold his hernia in order to cough, sneeze, blow his nose or have a bowel movement.” Akers, 14-
0997-JPG-DGW (Doc. 66, p. 9). Thus, in Akers, it was readily apparent that the intense pain was having a
significant adverse effect on Plaintiff’s daily activities. Here, on the other hand, the evidence presented
does not indicate that Murdock’s daily activities were severely impacted.

4       On February 13, 2020, the Court extended Murdock’s response deadline (Doc. 125 ).


                                                  Page 7 of 9
not have the right to demand specific medical care. See Johnson v. Doughty, 433 F.3d 1001,

1013 (7th Cir. 2006).

       Taken together, the evidence before the Court shows that the risk of irreparable

harm to Murdock during the pendency of this action is low. Similarly, there is insufficient

support in the record before the Court to show that Murdock lacks an adequate remedy

at law and that traditional legal remedies are inadequate to address his concerns and

alleged injuries. See Roland Mach Co., 749 F.2d at 386; Girl Scouts of Manitou Council Inc. v.

Girl Scouts of U.S. of America, Inc., 549 F.3d 1079, 1095 (7th Cir. 2008). Given the

unlikelihood of irreparable harm to him absent preliminary relief, and the availability of

adequate remedies at law, Murdock fails to satisfy the threshold requirements for

receiving injunctive relief, and no preliminary injunction shall issue. See, e.g., Girl Scouts

of Manitou Council, 549 F.3d at 1086 (noting that courts only move on to the balancing

phase if a moving party can satisfy the inquiries made in the threshold phase of

evaluating a request for preliminary relief).

       Finally, Murdock seeks a Court order for his condition to be reviewed again by an

outside specialist. The Court is “reluctant to interfere with the internal administration of

state prisons because [it is] less qualified to do so than prison authorities.” Thomas v.

Ramos, 130 F.3d 754, 764 (7th Cir. 1997)(citations omitted). This is especially true because

Murdock has not made a showing that an examination by an outside specialist is

necessary.




                                          Page 8 of 9
                                     CONCLUSION

       For the above-stated reasons, the Court DENIES Plaintiff’s motion for preliminary

injunction (Doc. 93). Lastly, the Court DIRECTS the Clerk of the Court to add Deanna

Brookhart, in her official capacity only as the Acting Warden of Lawrence, as a Defendant

for carrying out any injunctive relief that may be ordered in this case as reflected in

footnote 2.

       IT IS SO ORDERED.
                                                                        Digitally signed by Magistrate
                                                                        Judge Gilbert C. Sison
       Dated: February 26, 2020.                                        Date: 2020.02.26 11:00:49 -06'00'




                                                      ______________________________
                                                      GILBERT C. SISON
                                                      United States Magistrate Judge




                                       Page 9 of 9
